EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Stockett on 08/09/2022.
The application has been amended as follows: 
In the claims:
Claims 2–3 and 18–23 are canceled. 
Claims 1 and 4–17 are amended consistent with the attached proposed amendments tilted " Proposed Amendments for 17249661 (With Annotations)" and stamped "OK TO ENTER /M.L.C./."
Reasons for Allowance
Claim(s) 1 and 4–17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a lead screw gantry configured to move the print head along an X-axis, along a Y-axis, and within an X-Y plane during discharge of the material; and a belt driven gantry configured to move the print head along the X-axis, along the Y-axis, and within the X-Y plane, the belt driven gantry being movable together with the print head by the lead screw gantry.
 PG Publication No.  20130078073 (of record) discloses an additive manufacturing system, comprising:
	a print head (Figures 2–5, 20) configured to discharge a material (¶37);
	a supply capable of supplying the material to the printhead (From 22a/b);
	 a belt driven gantry configured to move the print head along the X-axis, along the Y-axis, and within the X-Y plane, the belt driven gantry being movable together with the print head by the lead screw gantry (Figures 2–5); and 
wherein the supply is mounted to the belt driven gantry and the belt driven gantry is configured to move the print head relative to the supply of the material (Figure 1). 
However, this reference fails to disclose wherein a lead screw gantry configured to move the print head along an X-axis, along a Y-axis, and within an X-Y plane during discharge of the material; the belt driven gantry being movable together with the print head by the lead screw gantry. 
A subsequent search returned the following relevant references:
PG Publication No 20150321419 teaches using a direct drive lead screw gantry system (see Figures 21–22);
PG Publication No. 20160144569 teaches using pulleys that are attached to each end of each threaded rods that are driven by belts (¶20);
PG Publication No. 20150343632 teaches using various pullies.  
US Patent No. 9908290 teaches moving a print head around by way of a lead screw gantry system that is powered/synchronized through the use of belts (see Figure 1; 3:15–50). 
PG Publication No.  20160039149 teaches that belt driven gantries and screw driven gantries are understood to be functional equivalents that have different trade offs (¶56) but not that they are obvious to combine. 
PG Publication No.  20150130100 teaches that belt driven gantries and screw driven gantries are understood to be functional equivalents (¶57).
PG Publication No.  20160144564 teaches using a timing belt to actuate z-axis lead screws (¶68–69). 
PG Publication No.  20180236713 teaches systems comprising one or more of belts, cables, pulleys, pinions, racks, gears, driven screws, chains, sprockets, wheels and the like may be used to convey the print head 104 along the single arm 108 and Y axis and to move the single arm 108 and print head 102 along the horizontal railing 152 and X axis (¶92).
Wizard, published on 03/30/2015, CNCzone, Forum, WoodWorking Machines, DIY CNC Router Table Machine, betls vs. screws. <https://www.cnczone.com/forums/diy-cnc-router-table-machines/55716-cnc.html> (retrieved online on 08/09/2022) teaches that " Beyond that consider this, I work on machinery that uses both a high helix lead screw and belt drive on the same axis" (see #16).
Bartsch, RepRap Forum: Driving Two Leadscrews With One Stepper Using a Belt, October 25, 2016; <https://reprap.org/forum/read.php?14,717302>  (retrieved online on 08/09/2022) is also relevant like the above.
However, the prior art fails to arrive at the novel feature of a lead screw gantry configured to move the print head along an X-axis, along a Y-axis, and within an X-Y plane during discharge of the material; and a belt driven gantry configured to move the print head along the X-axis, along the Y-axis, and within the X-Y plane, the belt driven gantry being movable together with the print head by the lead screw gantry..
Therefore, claim 1 is allowed. 
Claim(s) 4–17 is/are allowed for the same reasons via its/their dependency on claim 1. 
Response to Arguments
Applicant's remarks, see page(s) 5, filed on 06/16/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1 and 4–17 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743